[Cite as State v. Sprott, 2017-Ohio-1508.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                   :      OPINION

                 Plaintiff-Appellee,             :
                                                        CASE NO. 2016-A-0066
        - vs -                                   :

JEREMY J. SPROTT,                                :

                 Defendant-Appellant.            :


Criminal Appeal from the Ashtabula County Court of Common Pleas, Case No. 2016
CR 00078.

Judgment: Affirmed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047 (For Plaintiff-Appellee).

Margaret L. Brunarski, Ashtabula County Public Defender, 4817 State Road, #202,
Ashtabula, OH 44004 (For Defendant-Appellant).


DIANE V. GRENDELL, J.

        {¶1}     Defendant-appellant, Jeremy Sprott, appeals his sentence for Burglary in

the Ashtabula County Court of Common Pleas. The issue to be determined by this

court is whether the trial court erred in ordering a prison term rather than community

control, given the presence of some R.C. 2929.12 factors showing that Sprott’s conduct

in committing the Burglary was “less serious than conduct normally constituting the
offense” and that he did not have a felony criminal record. For the following reasons,

we affirm the judgment of the lower court.

      {¶2}     On April 7, 2016, Sprott was indicted by the Ashtabula County Grand Jury

for Burglary, a felony of the second degree, in violation of R.C. 2911.12(A)(2), and Petty

Theft, a misdemeanor of the first degree, in violation of R.C. 2913.02(A)(1).

      {¶3}     On August 5, 2016, a plea hearing was held and, on August 8, a Written

Plea of Guilty was filed. Pursuant to the plea agreement and the court’s statement at

the hearing, the State “anticipate[d] recommending that [Sprott] be sentenced to two

years in prison” at the sentencing hearing. Sprott entered a plea of guilty to Burglary

and Petty Theft as charged in the indictment and admitted to taking and attempting to

sell items from the victim’s house. The guilty plea was accepted by the trial court and

the finding of guilty was memorialized in a Judgment Entry on the same date.

      {¶4}     A sentencing hearing was held on October 21, 2016. Sprott’s counsel

explained that the presentence investigation report recommended treatment for Sprott,

and emphasized that he had no felony convictions, had not been to prison, and “would

be successful at a term of community control.” Regarding the Burglary, counsel noted

that there was no “injury or damage to persons,” that it “was not the most heinous

Burglary,” that the items stolen were recovered, and that Sprott cooperated with police.

Counsel also explained that Sprott needed treatment and has mental health issues.

      {¶5}     Sprott stated that he was “really sorry for what [he had] done,” that his

addiction “did get the best of [him],” and that he would like to prove he could be a law-

abiding citizen. The State recommended that Sprott be ordered to serve a two-year

prison term.




                                             2
       {¶6}   The court explained that it had reviewed the PSI, considered the purposes

and principles of sentencing, and found “recidivism to be likely.” The court recognized

that there was no physical injury to a person but noted the impact burglary has on a

victim and emphasized the burglary Sprott committed as a juvenile. The court also

noted that Sprott entered the plea knowing the State would recommend a two-year

prison sentence. Sprott was ordered to serve a term of two years for Burglary but was

sentenced to no jail time for Petty Theft. A Judgment Entry of Sentence was filed on

October 21, 2016, memorializing the sentence.

       {¶7}   Sprott timely appeals and raises the following assignment of error:

       {¶8}   “The trial court erred by sentencing the defendant-appellant to two years

in prison without considering statutorily-required sentencing factors.”

       {¶9}   The standard of review for felony sentences is provided by R.C.

2953.08(G)(2).   State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d
1231, ¶ 9-23. “The court hearing an appeal [of a felony sentence] shall review the

record, including the findings underlying the sentence or modification given by the

sentencing court.”     R.C. 2953.08(G)(2).       “Applying the plain language of R.C.

2953.08(G)(2), * * * an appellate court may vacate or modify a felony sentence on

appeal only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is otherwise

contrary to law.” Marcum at ¶ 1.

       {¶10} Sprott’s sole argument relating to his sentence is that the trial court failed

to properly consider and weigh the factors in R.C. 2929.12.           He argues that the

sentence is contrary to law since the trial court “ignored factors in R.C. 2929.12 that




                                             3
made his behavior less serious and failed to give adequate weight to the R.C. 2929.12

factors that supported his request for community control.”

       {¶11} As the Supreme Court of Ohio has held, R.C. 2929.12 does not require

judicial fact-finding. State v. Foster, 109 Ohio St. 3d 1, 2006-Ohio-856, 845 N.E.2d 470,

¶ 42; State v. Macko, 11th Dist. Lake No. 2016-L-022, 2017-Ohio-253, ¶ 75. Under

R.C. 2929.12(B) and (C), the court must consider factors relating to whether “the

offender’s conduct is more serious than conduct normally constituting the offense,” or

“less serious than conduct normally constituting the offense.”        The court must also

consider factors relating to whether the offender is “likely to commit future crimes.” R.C.

2929.12(D) and (E).

       {¶12} The trial court’s Judgment Entry states that it balanced the seriousness

and recidivism factors under R.C. 2929.12, and considered statements made at

sentencing as well as the presentence investigation report. While it did not specifically

state its finding on each of the R.C. 2929.12 factors, this court has repeatedly held that

“a trial court is only obligated to consider the relevant factors; there is no requirement to

make specific findings or use specific language during the sentencing hearing.” State v.

Jackson, 11th Dist. Lake No. 2014-L-124, 2015-Ohio-2608, ¶ 21; State v. Long, 2014-

Ohio-4416, 19 N.E.3d 981, ¶ 79 (11th Dist.).

       {¶13} A review of the sentencing hearing transcript reveals that both sides

presented information relevant to the applicable factors. In favor of mitigation and a

lack of a future risk, the defense argued that Sprott had no prior felony offenses, had not

been to prison, cooperated with police, and the burglary “was not particularly heinous”

and did not harm the victim or the victim’s property. Defense counsel also emphasized




                                             4
that Sprott needed substance abuse treatment and had mental health concerns. It is

accurate that several of the factors tending to make the offense less serious were

present and were required to be considered by the trial court. There is nothing in the

record, however, to indicate that the court failed to do so in rendering its sentence.

       {¶14} While the court recognized the lack of physical damage to persons and

property, it noted the great harm that burglary can do to victims and that the victims “will

suffer for the rest of their lives, because they will never feel safe in the one place where

they should always feel safe.” It also emphasized Sprott’s commission of a burglary

offense as a juvenile. While there may have been several factors that would mitigate

the crime in contrast to the factors supporting the seriousness of the crime, “the trial

court is not obligated, in the exercise of its discretion, to give any particular weight or

consideration to any sentencing factor.” State v. Holin, 174 Ohio App. 3d 1, 2007-Ohio-

6255, 880 N.E.2d 515, ¶ 34 (11th Dist.). It is also noteworthy that, prior to entering his

guilty plea, Sprott was aware that the State intended to recommend a two-year

sentence, which it did at the sentencing hearing. This recommendation was noted by

the court prior to sentencing Sprott.

       {¶15} Further, while the defense argues that Sprott expressed remorse, it also

accurately states that he “blamed his actions on his addiction.” While the court did not

specifically discuss whether it believed this constituted genuine remorse, “a reviewing

court must defer to the trial court as to whether a defendant’s remarks are indicative of

genuine remorse because it is in the best position to make that determination.” (Citation

omitted.) State v. Davis, 11th Dist. Lake No. 2010-L-148, 2011-Ohio-5435, ¶ 15.




                                             5
       {¶16} “It is the burden of the defendant to show a sentencing court did not

balance the R.C. 2929.12 factors, or that the sentence imposed is ‘“strikingly

inconsistent” with the statutory factors as they apply to his case.’” (Citation omitted.)

State v. Crandall, 11th Dist. Ashtabula No. 2016-A-0030, 2016-Ohio-7920, ¶ 37, citing

State v. Rutherford, 2d Dist. Champaign No. 08CA11, 2009-Ohio-2071, ¶ 34. Sprott

has failed to meet the burden to prove that the court did not balance the required R.C.

2929.12 factors or that it issued a sentence that was “strikingly inconsistent” with the

statutory factors and he did not demonstrate that the sentence was unsupported by the

record or contrary to law.

       {¶17} The sole assignment of error is without merit.

       {¶18} For the foregoing reasons, the judgment of the Ashtabula County Court of

Common Pleas, ordering Sprott to serve a prison sentence of two years for Burglary, is

affirmed. Costs to be taxed against appellant.



CYNTHIA WESTCOTT RICE, P.J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                           6